ALTENBERND, Judge.
Michael Lee Cole appeals his judgments and sentences for battery on a law enforcement officer, possession of burglary tools, petit theft, and two counts of burglary of a structure, claiming that he did not receive proper jail credit for time served. We affirm his judgments. Based on the State’s concession of error, we reverse his sentences, but only to the extent that the sentences award incorrect jail credit. On remand, the trial court should correct the sentence to provide 691 days’ jail credit.
Affirmed in part, reversed in part, and remanded with instructions.
STRINGER, J., and THREADGILL, EDWARD F., Senior Judge, Concur.